DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 7 March 2022 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 22, 26, 28-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al., US 4,801,041 (“Takata”)(newly cited) in view of George et al., US 5,393,804 (“George”)(newly cited).  Doerrstein et al., EP 3604184 A1 (“Doerrstein”) (newly cited) is relied upon as an evidentiary reference for claims 22, 26, 28-37, and 39 (a copy of English language equivalent abstract provided herewith).
Regarding claim 22, Takata discloses a sealed (i.e. oxygen tight) package comprising a film lid sealed to an injection molded container (abstract, col. 2 line 53-col. 7 line 16, Fig. 1-7).  The injection molded container comprises a cup-shaped base body having a wall, a bottom, and an outwardly projecting collar which surrounds an opening (abstract, col. 2 line 53-col. 7 line 16, Fig. 1-7). The container may be formed from a polymer resin composition and consist of a single layer (col. 6 line 59-col. 7 line 8).   
Takata is silent regarding the container being formed from a blend of polyvinyl alcohol (PVOH) and a biodegradable biopolymer.
George teaches a biodegradable, injection moldable polymer composition which can be formed into articles having dimensional stability and which is suitable for producing containers, cartons, and cups (col. 1 lines 10-19, col. 11 lines 15-33). The polymer composition comprises a blend of starch and an alkenol homopolymer which are uniformly melted together in the presence of a plasticizer so as to produce a polymer composition that is thermoplastic in character (col. 2 line 62-col. 3 line 14, col. 4 lines 42-52, col. 6 lines 9-13). The alkenol homopolymer is preferably a polyvinyl alcohol homopolymer (PVOH)(col. 6 lines 14-17). The starch component is melted in the presence of a plasticizer (col. 6 lines 9-13).  Since the starch component is disclosed as being melted and since the composition comprises a uniformly melted blend comprising starch and a plasticizer, the starch component is reasonably interpreted as being a glucose derived thermoplastic.  The composition comprises 100 parts by weight of the starch component and from about 10 to about 100 weight parts of PVOH (col. 7 lines 24-28).
Takata and George are both directed towards injection molded containers formed from a resin composition.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the container of Takata from the composition disclosed by George with the expectation of producing a container which is both biodegradable and has dimensional stability.  The combination of the PVOH homopolymer and thermoplastic starch of the resulting container would have read on the claimed thermoplastic polymer blend wherein the PVOH and thermoplastic starch respectively would have read on the polyvinyl alcohol and food-safe, biodegradable, thermoplastic biopolymer produced from glucose of the claimed thermoplastic blend. Doerrstein serves as evidence that thermoplastic starch is biodegradable in accordance with EN 13432 (abstract). Additionally, the Examiner notes that Applicant’s specification discloses that starch is a suitable biopolymer for producing the claimed container (see paragraphs 0012, 0013 of Applicant’s specification as filed). Therefore, in the absence of objective evidence to the contrary, there is a reasonable expectation that the starch of the composition of George would intrinsically meet the biodegradable in accordance with EN 13432 and/or EN14995 limitation recited in claim 26 (see MPEP 2112 V).
The PVOH homopolymer would have been present in the composition in a range of amount which overlaps, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05).
While Takata is silent regarding the container being for a liquid, pasty, or free flowing food, it is noted that the recitation in the claim of “for receiving a liquid, pasty or free-flowing food” in merely an intended use which has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed article is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitations (see MPEP 2111.02 II).
Regarding claims 26, 28, 29, 30, 32, and 33, Takata teaches that the film lid may be a multilayer lid comprising a substrate formed from a composite of paper and plastic (col. 5 lines 2-6 and lines 30-34).  George teaches that the disclosed biodegradable polymer composition may be used to form films (col. 1 lines 10-18, col. 3 lines 11-14). Given that the polymer composition taught by George has the advantage of being biodegradable and suitable for packaging applications, it would have been obvious to one of ordinary skill in the art to have formed the plastic layer of the composition substrate of the film lid from the composition of George which reads on the thermoplastic polymer blend recited in claim 26.  The paper layer of the substrate of the film lid would have read on the cellulose-containing layer consisting of paper recited in claim 29. Additionally, Takata teaches that the film lid may comprise sealant inner layer formed from a polyethylene resin (col. 5 lines 16-20) which reads on the plastic layer consisting of plastic recited in claim 28 as well as the layer formed from a non-biodegradable plastic film recited in claim 33. Takata also teaches attaching the film lid to the flange (i.e. collar) of the container by heat sealing (col. 6 lines 12-62) which reads on the claimed adhering recited in claim 30.
Regarding claim 31, modified Takata is silent regarding printing being present on the film lid.  However, it is noted that MPEP 2111.05 establishes that USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  As such, since no such unobvious functional relationship has been established, the limitation of claim 31 do not render the claimed container patentable.
Regarding claims 34 and 35, Takata teaches attaching the film lid to the flange (i.e. collar) of the container by heat sealing (col. 6 lines 12-62) which reads on the claimed sealing, adhering, or bonding.
Regarding claims 36 and 37, as is described above when addressing claim 26, Takata teaches that the film lid may be a multilayer lid comprising a substrate formed from a composite of paper and plastic (col. 5 lines 2-6 and lines 30-34).  George teaches that the disclosed biodegradable polymer composition may be used to form films (col. 1 lines 10-18, col. 3 lines 11-14). Given that the polymer composition taught by George has the advantage of being biodegradable and suitable for packaging applications, it would have been obvious to one of ordinary skill in the art to have formed the plastic layer of the composition substrate of the film lid from the composition of George.  Given that the resulting sealed container would have comprised both a container and film lid formed form a biodegradable resin composition and, in the case of the film lid, paper there is reasonable expectation that the sealed container of modified Takata as a whole would be biodegradable in accordance with EN 13432 and/or EN14995 as claimed.
Regarding claim 39, the polymer composition of the sealed container of modified Takata comprises a plastic blend consisting of starch and a PVOH.

Claims 22, 26, 32-34, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Empl et al., US 2015/0314952 (“Empl”)(previously cited) in view of George.  Doerrstein is relied upon as an evidentiary reference for claims 22, 24-26, 32-34, and 36-39. 
Regarding claim 22, Empl discloses a coffee capsule (i.e. a container for free flowing food) which is hermetically sealed (i.e. oxygen tight) and comprises a frustoconical capsule base body (i.e. a cup shaped body) having a wall, a bottom, and flange/rim (i.e. an outwardly projecting collar), and an opening [abstract, 0016, 0070, 0076-0081, 0095].  The capsule is closed by a covering membrane or film [0096-0098]. Empl teaches that is customary form beverage capsules via either a deep drawing process or by injection molding [0003].  As such, it would have been obvious to one of ordinary skill in the art to have formed the disclosed capsule body via injection molding.  Empl also teaches that it is customary to seal the coving membrane or film to the flange [0003]. The cup shaped body may be formed from a biodegradable polymer material which may be a starch plastic [0083, 0084].  Empl does not teach or suggest that the capsule comprises additional components or multiple layers.  As such, Empl reasonably teaches a single component, single layer capsule. 
Empl is silent regarding the base cup of the disclosed capsule comprising a blend of polyvinyl alcohol (PVOH) and a biodegradable biopolymer.
George teaches a biodegradable, injection moldable polymer composition which can be formed into articles having dimensional stability and which is suitable for producing containers, cartons, and cups (col. 1 lines 10-19, col. 11 lines 15-33). The polymer composition comprises a blend of starch and an alkenol homopolymer which are uniformly melted together in the presence of a plasticizer so as to product a polymer composition that is thermoplastic in character (col. 2 line 62-col. 3 line 14, col. 4 lines 42-52, col. 6 lines 9-13) . The alkenol homopolymer is preferably a polyvinyl alcohol homopolymer (PVOH)(col. 6 lines 14-17). The starch component is melted in presence of a plasticizer (col. 6 lines 9-13).  Since the starch component is disclosed as being melted and since the composition comprises a uniformly melted blend comprising starch and a plasticizer, the starch component is reasonably interpreted as being a glucose derived thermoplastic.  Doerrstein serves as evidence that thermoplastic starch are biodegradable in accordance with EN 13432 (abstract). Additionally, the Examiner notes that Applicant’s specification discloses that starch is a suitable biopolymer for producing the claimed container (see paragraphs 0012, 0013 of Applicant’s specification as filed) and therefore, in the absence of objective evidence to the contrary, there is a reasonable expectation that the starch of the composition of George would intrinsically meet the biodegradable in accordance with EN 13432 and/or EN14995 limitation recited in claim 26 (see MPEP 2112 V). The composition comprises 100 parts by weight of the starch component and from about 10 to about 100 weight parts of PVOH (col. 7 lines 24-28).
Empl and George are both directed towards injection molded packaging articles formed from a biodegradable material.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the injection molded coffee capsule of Empl from the composition disclosed by George with the expectation of producing a container which is both biodegradable and has dimensional stability.  The combination of the PVOH homopolymer and thermoplastic starch of the resulting container would have read on the claimed thermoplastic polymer blend wherein the PVOH and thermoplastic starch respectively would have read on the polyvinyl alcohol and food-safe, biodegradable, thermoplastic biopolymer produced from glucose of the claimed thermoplastic blend. The PVOH homopolymer would have been present in the composition in a range of amounts which overlaps, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05).
Regarding claims 26 and 32, Empl teaches that the covering film/membrane may be formed from the same material as the capsule [0097].  
Regarding claim 31, Empl teaches that the side of the covering film/membrane facing away from the filling of the capsule may be printed [0099].
Regarding claim 33, Empl teaches that the covering film/membrane may comprise aluminum foil [0098] as recited in claim 33. Additionally, Empl teaches that it is customary to seal the coving membrane/film to the flange [0003] as recited in claim 33.
Regarding claim 34, the covering film/membrane taught by Empl reads on the claimed cover film.  Additionally, Empl teaches that it is customary to seal the coving membrane or film to the flange [0003] as claimed.
Regarding claims 36 and 37, given that the capsule and covering film/membrane of modified Empl would have been formed from the biodegradable starch/PVOH resin composition taught by George, there is a reasonable expectation that the capsule as a whole would intrinsically meet the claimed biodegradability limitation (see MPEP 2112 V).  
Regarding claim 38, Empl teaches using the container in connection with a brewing chamber and a pump (i.e. in a liquid brewing product machine) [0166].
Regarding claim 39, the polymer composition of the capsule of modified Empl comprises a plastic blend consisting of starch and a PVOH.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Empl in view of George as applied to claim 22 above, and further in view of Andreae et al., US 2017/0008694 (“Andreae”)(previously cited).
Regarding claims 24 and 25, as is described above, Empl as modified with George teaches a beverage capsule which meets the limitations of claim 22.  Modified Empl is silent regarding the collar of the capsule comprising a seal facing away from the opening.
Andreae discloses an injection molded beverage preparation capsule comprising a collar [abstract, 0001, 0004, 0007, 0043-0070, Figs. 1-12].  Andreae teaches incorporating a sealing ring which extends from the collar away from the opening of the capsule in order to seal the space between the capsule and the device for preparing the beverage while the capsule is clamped into the device [0019].  Andreae teaches forming the sealing ring from rubbery amorphous PLA [0019, 0073].
Modified Empl and Andreae are both directed towards injection molded beverage capsules. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated a rubbery amorphous PLA sealing ring in the capsule of modified Empl as taught by Andreae in order to seal the space between the capsule and the device for preparing a beverage.  The sealing ring of the resulting capsule would have been rubbery therefore would have had a lower material hardness than the polymer blend of the body and flange of the capsule as claimed in claim 24. The PLA of the sealing ring would have met the biodegradability requirements of claim 25.

Response to Arguments
Applicant’s arguments with respect to claims 22, 24-26, and 28-39 filed 26 March 2022 have been considered but are moot because the new ground of rejection set forth above which were necessitated by the amendments made to independent claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782